DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claims 1, 8, 13-15 are pending.  Applicant’s previous election of Group I, claims 1, 8, 13 still applies and claims 14-15 remain withdrawn.
Response to Amendment
Applicant’s amendment of 03/01/21 has been entered.  Applicant's amendment has necessitated new grounds of rejection and the remarks are not persuasive.
Claim Rejections - 35 USC § 112(b)/second paragraph

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim(s) 1, 8, and 13 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

The rest of the rejected claims not specifically addressed above are rejected because they depend from one of the claims specifically addressed above and therefore include the same indefiniteness issue(s) via their dependency.  
Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
If this application currently names joint inventors: in considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
When something is indicated as being “obvious” this should be taken as shorthand for “prima facie obvious to one having ordinary skill in the art to which the claimed invention pertains before the effective filing date of the invention”.
When a range is indicated as overlapping a claimed range, unless otherwise noted, this should be taken as short hand to indicate that the claimed range is obvious in view of the overlapping range in the prior art as set forth in MPEP 2144.05, in the case where the claimed range “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of obviousness 

Claim(s) 1, 8, and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Maeda et al. (WO 2015/076398, see US 2017/0158830) in view of Wu et al. (U.S. 5,237,004) in view of Hirata et al. (U.S. 2006/0194923).
Regarding claims 1, 8, and 13, Maeda teaches a resin composition for use in a laminate film (shaped product in that it has a shape) comprising other layers bonded to the resin composition layer via an adhesive with the total thickness of the multilayer laminate being less than 500 microns (overlapping claim 13, see abstract, [0111]-[0112]).  The resin composition comprises a methacrylic resin (e.g., with methacrylic acid ester units at amounts overlapping claim 8) and a triblock copolymer with outer methyl methacrylate blocks (corresponding to the claimed b blocks) and an inner block of acrylic acid ester (corresponding to the claimed a block,) and with the outer methyl methacrylate blocks having different MW and with the relative amount of a and b blocks and the relative amount of  methacrylic resin and triblock overlapping the ranges of claim 1 ([0021], [0031], [0037], [0041], [0040], [0055], [0056], [0069]).
Maeda does not disclose the claimed C particles but does call for light scattering particles that do not substantially degrade mechanical properties of the resin composition as well as calling for impact modifiers ([0071]).  Wu is also directed to acrylic/acrylate matrix resins and teaches that light scattering properties may be provided without degrading and while actually improving the impact properties of the resin composition by including an overlapping amount (as in claim 1) of core-shell particles having an inner material of rubbery (i.e., elastomeric as in claim 1) non-cyclic alkyl acrylic ester with crosslinking (e.g., allyl methacrylate) repeating units (overlapping the amounts of claim 1) and with an outer layer of methyl methacrylate (100%, as in claim 1) (see abstract, col. 3, lines 15-45, col. 7, line 1-col. 8, line 50, col. 10, lines 35-55, col. 
Modified Maeda does not disclose the energy cured layer as claimed but does call for an adhesive and also discloses that the laminate may have optical properties, e.g., transparency ([0001]).  Hirata is also directed to adhesives used in optical laminates and teaches a cationically/UV curable epoxy adhesive (as in claim 1) may provide improved compatibility, transparency and flexibility (see abstract, [0001], [0022], [0028]).  Thus, it would have been obvious to have used the epoxy adhesive of Hirata as the adhesive called for in Maeda because it provides improved compatibility, transparency and flexibility (with transparency especially being beneficial to Maeda based on the optical properties).  
Using the adhesive to bind other layers with the resin composition in modified Maeda as taught by Maeda would result in direct contact between the adhesive and the resin composition layer (even though the claims do not require direct contact).
Response to Arguments
Applicant’s remarks are moot in light of the new grounds of rejection which were necessitated by Applicant's amendment.  Remarks which are still deemed relevant are addressed below and are not persuasive.
Applicant argues that the cited references do not render obvious the claimed subject matter because it is not enough that it is possible to arrive at the claimed subject matter.  However, Applicant is simply ignoring the motivation provided by the references to arrive at the claimed subject matter which is more than sufficient for a prima facie case of obviousness.
Applicant also argues unexpected results, pointing to examples 2 and 6 in comparison to examples 4 and 5 to show the advantages of using a B component with outer blocks having different MW’s compared to when the outer blocks have the same MW.  Applicant also points to the amount of the B ingredient as being critical.  However, examples 2, 4, 5, and 6 each lack the C ingredient as claimed and therefore do not appear to represent the claimed subject matter.  Also, examples 7-9 have the C ingredient but are compared by Applicant to examples 1-3 which do not have the ingredient and therefore do not appear to be a proper side-by-side comparison.  
Also the claims do not appear to be commensurate.  First, if the asymmetry of the B ingredient is critical then the claims do not reflect how different the two outer blocks are in MW compared to each other or compared to the inner block (contrasted against the much narrower MW distribution tested in the examples).  The types of blocks are also still relatively broad in the claims compared to the examples.  Second, the type A ingredient (type and amount of repeating units) and the type of C ingredient (type and amount of repeating units in each c1 and c2 layer) is significantly broader in the claims than in the examples.  Also, if adhesion in the improved property then the adhesive layer being used is also material to the unexpected results, and that layer is very broadly recited in the claims compared to the adhesive layer tested in the examples.  
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
References cited in any corresponding foreign applications have been considered but would be cumulative to the above.  Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL B NELSON whose direct telephone number is (571)272-9886 and whose direct fax number is (571)273-9886 and whose email address is Michael.Nelson@USPTO.GOV.  The examiner can normally be reached on Mon-Sat, 7am - 7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Callie Shosho can be reached on 571-272-1123.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300 (faxes sent to this number will take longer to reach the examiner than faxes sent to the direct fax number above).
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MICHAEL B NELSON/
Primary Examiner, Art Unit 1787